Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Response to Amendment
Applicant’s response and amendments to the claims mailed 07/18/2022 are acknowledged. Claims 14 and 15 are newly added. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches the development of branched antibody-PROTAC conjugates, specifically trastuzumab-BRD4-PROTAC conjugates that are highly selective, less toxic, safer to use, and with longer in vivo half-lives (see Summary on Para. 0006 and Examples). For example, the trastuzumab-BRD4-PROTAC conjugate Compound 5, which is a branched form of ARV-825, was shown to be just as effective as ARV0825 in promoting degradation of BRD4 in vitro whereas Compound 7 comprising a valine-citrulline linker cannot degrade BRD4 beyond 1 micromolar and thus would cause less off target effects (Para. 0054). Compound 7 also exhibited BRD4 protein degradation activity in HER2-positive cell line BT-474 but not HER-2 negative breast cancer cell line, indicating that the branched coupling of the antibody to the linker in a PROTAC did not compromise the activity of the PROTAC (Para. 0055). As presently written, however, the claims fail to disclose any structural features for the broad genus of target protein binders that is correlated with the function of binding to a specific protein. 
Claim 1 recites an antibody-PROTAC conjugate having the structure of Formula (I), wherein A is a target protein “ligand/binder”. On para. 0016 of the specification, it is stated that “A” in the antibody-PROTAC conjugate “is a target ligand/binder (i.e. a binder for the target protein, which may be a kinase, G-protein coupled receptor, transcription factor, phosphatase, a RAS superfamily member, etc.). Without a limiting definition, the target protein binder can be any compound such as small molecule inhibitors or antibodies and antigen-binding fragments thereof. 
With respect to antibodies, it is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of target protein binders that can be antibodies or antigen binding fragments. It should be further noted that there are no examples provided in the disclosure of broad genus of target binding proteins encompassed by the claims such as different small molecule inhibitors or antibodies, with the exception of the bromodomain protein inhibitor OTX015 in Example 1. However, such disclosure does represent the structural diversity of the claimed genus of a compound (A) in the antibody-PROTAC conjugate that binds to a target protein. Without guidance provided by the specification, artisans could not readily predict the structure of the compound (A) in the antibody-PROTAC conjugate having the function of binding to a particular protein or antigen. 
Therefore, the claimed genus of compound A (target protein binders) in the antibody-PROTAC conjugate lacks adequate written description because there does not appear to be any correlation between the structure of the claimed compound A and the function of binding to a given target protein. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of target protein binders at the time the instant application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 8 are rejected under 35 U.S.C. 103 as being obvious over Pillow et al, (WO 2017/201449 Al, of record), hereinafter Pillow, in view of Graaf et al (De Graaf, Albert J., et al. Bioconjugate chemistry 20.7 (2009): 1281-1295, of record), hereinafter Graaf.  
Pillow teaches an antibody-PROTAC conjugate having the structural formula Ab—(L1—D)p, where D is a PROTAC having the structure E3LB—L2 —PB; E3LB is an E3 ubiquitin ligase binding group covalently bound to L2; L2 is a linker covalently bound to E3LB and PB; PB is a protein binding group covalently bound to L2; Ab is an antibody covalently bound to L1, L1 is a linker, covalently bound to Ab and to D; and p has a value from about 1 to about 8 (see entire document, in particular, Abstract, Summary of Invention, and Claims). In this case, L1 bound to antibody corresponds to L2 of the instant claims;  L2 bound to E3LB and PB correspond to L1 of the instant claims; E3LB corresponds to B of the instant claims; and PB corresponds to A of the instantly claimed invention. The antibody is a monoclonal antibody or variant thereof (Page 5, Ln. 4 – 8). The E3 ubiquitin ligase can be cereblon, XIAP, VHL, or MDM2 (Page 137, Ln. 10 and Claims 3, 4, and 5); PB is a transcription factor such as FOXO1, E2F, or a compound that targets a human BET bromodomain containing protein (Page 124, Ln. 12 – 33 and Page 125, Ln. 1- 14); and the antibody is trastuzumab (see Anti-HER2 Antibodies section, Page 72, in particular Ln. 1-11). Pillow also teaches pharmaceutical compositions comprising the antibody-PROTAC conjugates (Page 2, Ln. 26 – 27 and Formulations section, Pages 159 - 162). Pillow further teaches that the linker can be designed and connected to E3LB and PB to minimize, eliminate, or neutralize any impact its presence might have on the binding of E3LB and PB to their respective binding partners (Page 132, Ln. 1-3). 
Pillow does not teach that the L1 linker (in this case, bound to the antibody) is joined to the L2 linker of the PROTAC construct. 
However, Graaf teaches that most protein cross-linking chemistries make use of the functional groups present on naturally occurring amino acids, such as lysine residues which contain primary amines or cysteine residues which contain thiol groups. Yet cysteine is commonly found in catalytic centers of proteins or involved in the formation of disulfide bridges; and cross-linking to lysine residues is not site-specific due to the abundance of this amino acid within proteins. Consequently, conjugations at undesired or critical sites within the protein may induce loss of structural integrity and functionality (see entire document, in particular, Abstract, Introduction, and Conjugation to Natural Amino Acids section).
It would have been obvious to one of ordinary skill in the art to join L1 to L2 in an antibody-PROTAC conjugate rather than to either the E3 ubiquitin ligase or target protein. One of ordinary skill in the art would have been motivated to do so because bioconjugation reactions can result in loss of structural integrity and functionality of proteins due to non-specific cross-linking of amino acids at undesired or critical sites within the protein. The linker in the PROTAC construct is not only accessible but a good point of attachment for the linker-Ab as conjugation to the linker would not further impact the structure/function of the ubiquitin ligase or target protein. Therefore, one of ordinary skill in the art would expect that joining L1 to L2 in an antibody-PROTAC conjugate would prevent loss of structure and/or function of either the E3 ubiquitin ligase or target protein of the PROTAC. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over Pillow in view of Graaf, as applied to claims 1 - 8, and further in view of Lu et al (Lu, Jing, et al. "Hijacking the E3 ubiquitin ligase cereblon to efficiently target BRD4." Chemistry & biology 22.6 (2015): 755-763), hereinafter Lu. 
The teachings of Pillow in view of Graaf have been discussed above and differ from the instantly claimed invention in that it is not specifically taught that bromodomain 4 is the target protein for a compound that targets a human BET bromodomain containing protein in the antibody-PROTAC- conjugate. 
However, Lu teaches that BRD4 plays a role in regulating the expression of several oncogenes such as c-myc, bcl-xL, and bcl-6 and thus represents a therapeutic target in multiple cancer types, including hematological malignancies and solid tumors. Indeed, it was shown that the BRD4 Protac ARV-825 achieved rapid and potent degradation of BRD4 as well as suppressed proliferation and induced apoptosis in cancer cells (see entire document, in particular, Highlights and Introduction). 
It would have been obvious to one of ordinary skill in the art to modify the trastuzumab-PROTAC conjugate disclosed by Pillow in view of Graaf such that that target protein is BRD4. One of ordinary skill in the art would have been motivated to do so since BRD4 plays a role in regulating the expression of several oncogenes such as c-myc, bcl-xL, and bcl-6 and thus represents a therapeutic target in multiple cancer types, including hematological malignancies and solid tumors. Therefore, one of ordinary skill in the art would expect that a trastuzumab-PROTAC conjugate disclosed by Pillow and Graaf comprising a compound that targets BRD4 would be able to effectively treat cancer in a subject
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that at the time of the invention, there was no recognized problem or need in the art for branched antibody-PROTAC conjugates and that there is no teaching or suggestion in either Pillow or Graaf to modify a linear antibody-PROTAC conjugate in a particular manner to arrive at the branched antibody-PROTAC conjugates in the instant claims: "[I]n cases involving new chemical compounds, it remains necessary to identify some reasons that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound." Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (2007). Applicant states that Graaf teaches that the introduction of unnatural amino acids can improve the positional selectivity of coupling between antibody and small molecules, and further argues that Graaf’s teachings ae unrelated to Pillow or the problem addressed by the present invention, and there is no motivation to combine. Moreover, Applicant asserts that neither Pillow nor Graaf teaches or suggests any branched antibody-PROTAC conjugate. Lastly, applicant argues that as shown in Figure 4 in the Declaration/Supplemental Data provided, trastuzumab-based branched APC of the present invention is significantly more effective in causing BRD4 degradation in the Her2 positive BT-474 breast cancer cells compared to the linear APC, which could not be reasonably expected from Pillow and Graaf. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). As stated in the last response, the rejection of record is not based upon the teachings of either Pillow et al. or Graaf et al. alone and indicates why artisans would have been motivated to modify the structures disclosed by Pillow et al. to have a branched format as set forth in the instant claims.  Pillow et al. teaches that the linker can be designed and connected to E3LB and PB to minimize, eliminate, or neutralize any impact its presence might have on the binding of E3LB and PB to their respective binding partners. Although Pillow does not explicitly state that the linkers can be attached to each other in order to prevent impacting the binding of E3LB or PB to their targets, Graaf teaches that conjugations at undesired or critical sites within the protein may induce loss of structural integrity and functionality. As such, the linker in the PROTAC construct is not only accessible but also a good point of attachment for the linker-Ab as conjugation to the linker would not further impact the structure/function of the ubiquitin ligase or target protein. Therefore, artisans would be motivated to attach L1 to L2 in an antibody-PROTAC conjugate to prevent loss of structure and/or function of either the E3 ubiquitin ligase or target protein of the PROTAC.  In view of the above, Applicant’s assertion that it would have been unexpected for branched antibody PROTAC conjugates in which attachment occurs between the two linkers to have increased activity is not unexpected since such an arrangement prevents loss of structure and/or function of the E3LB and PB domains.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. that a branched antibody PROTAC conjugate is more effective in inducing degradation of the target protein BRD4 in a HER2 positive cell line compared to a linear antibody PROTAC conjugate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the results of the data provided in Figure 4 on the Affidavit/Declaration, in which the branched antibody PROTAC conjugate (Compound 7 – trastuzumab-BRD4-PROTAC 1) comprising the anti-HER2 antibody trastuzumab, the BET inhibitor OTX015, a valine-citrulline linker was more effective in inducing degradation of BRD4 in HER2 positive cell line BT-474, and the E3 ubiquitin ligase cereblon (Compound 7 is made from Compound 5, which is a branched form of ARV-825 disclosed in Lu, Jing, et al. "Hijacking the E3 ubiquitin ligase cereblon to efficiently target BRD4." Chemistry & biology 22.6 (2015): 755-763, see Para. 0053 and Example 1 of Instant Specification) cannot be extrapolated to the broad genus antibody-PROTAC conjugates recited in the instant claims with the expectation that the results observed in Figure 4 on the Affidavit/Declaration will still be applicable to any antibody-PROTAC conjugate. Therefore, the “unexpected” results from Figure 4 of the Affidavit/Declaration is limited to the activity of branched antibody-PROTAC conjugate Compound 7 in the HER2-postive cell line BT-474 as well as  to any other specific reagents used in that experiment. 
Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIA E TAYLOR/Examiner, Art Unit 1644       


/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644